bo&^ lH^[ 'f                                     &-0H4-VO094-C.)/

Regjna Sophus' Addresses Used At Dviring the Case:                 FILED IN
                                                             1ST COURT OF APPEALS
                                                               HOUSTON, TEXAS

2014:
                                                               DEC 3.1-2014
                                                            CHRISJOPHER A. PRINE
        3643 N. Mac Gregor Way
                                                           CLERK


        Houston, TX 77004 #40


2013-2014:



        "The Royale Apartments"


        9701 Stella Link Rd. #70



        Houston, TX 77025


2012-2013:



        "New Hope Apartments"


        320 Hamilton Street #120



        Houston, TX 77002


2011-2012:



        "The Polo Club Apartments"


        14531 Ella Blvd. #139



        Houston, TX 77014



2009-2011:



        "Garden City Apartments"


        9601 West Montgomery #129


        Houston, TX 77088




        tffl UmIU*** •***" "^ ^